DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a barrier layer comprises a conductive metal nitride comprising one or more of Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, or TiN” in the last two lines of the claim, which lacks the full support of the original disclosure.  Page 4, lines 23-24 of the specification states: “ZnO, TiW, Ti, Pt or Ni may be used as the material of the barrier layer.”  Page 6, lines 27-33 of the specification states: “the barrier layer may be replaced with more suitable materials that prevent diffusion of silver in the direction of a subsequent metallization more reliably than in the past, and which protect the actual contact layer better from subsequent process steps. As materials for the replacement of zinc oxide, conductive metal nitrites of the general composition MxNy (M = metal) with 0 < x < 1 and 0 < y < 1 may be used. The following materials may be used: Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, TiN.”  It would be obvious to a person ordinary skill in the art that the conductive metal nitride only comprises TaN or TiN and does not comprise Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta. 
Claim 20 recites the limitation “the structuring occurs by etching, a photoresist mask, a wet chemical liftoff, or a combination thereof”, which lacks the full support of the original disclosure.  Page 9, lines 6-9 of the specification states: “This structuring may be carried out by flat application of the contact layer 3 onto the semiconductor layer sequence 1 and subsequent structuring, for example by means of etching, a photoresist mask or wet chemical liftoff.”, which does not teach “a combination thereof” as claimed.
Claims 2-13, 15 and 19-20 are rejected because they depend on the rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a barrier layer comprises a conductive metal nitride comprising one or more of Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, or TiN” in the last two lines of the claim, which is inconsistent with the original disclosure.  Page 4, lines 23-24 of the specification states: “ZnO, TiW, Ti, Pt or Ni may be used as the material of the barrier layer.”  Page 6, lines 27-33 of the specification states: “the barrier layer may be replaced with more suitable materials that prevent diffusion of silver in the direction of a subsequent metallization more reliably than in the past, and which protect the actual contact layer better from subsequent process steps. As materials for the replacement of zinc oxide, conductive metal nitrites of the general composition MxNy (M = metal) with O < x < 1 and O < y < 1 may be used. The following materials may be used: Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, TiN.”  It would be obvious to a person ordinary skill in the art that the conductive metal nitride only comprises TaN or TiN and does not comprise Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta.  The inconsistency renders the claim indefinite.
Claims 2-13, 15 and 19-20 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (WO 2015/078916, please see the machine translation attached in the office action mailed on 02/17/2022) in view of Lee (US 2008/0230904), and further in view of Hodota (US 2013/0069095).
Regarding claim 1, Katz et al. teach a method for producing an optoelectronic component (Radiation-Emitting Semiconductor Chip; [0002]); wherein the method comprises: providing a semiconductor layer sequence (2; Fig. 2, [0150]) on a carrier (8; Fig. 2, [0150]), the semiconductor layer sequence (2) configured for radiation emission ([0009-0010]), the semiconductor layer sequence (2) comprising at least one n-doped semiconductor layer (2n; Figs. 1 and 2, [0150]), at least one p-doped semiconductor layer (2p; Figs. 1 and 2, [0150]), and an active layer (20; Figs. 1 and 2, [0150]) arranged between the n- and p-doped semiconductor layers (2n and 2p; Figs. 1 and 2); applying a contact layer (9; Fig. 2, [0237]) directly onto the semiconductor layer sequence (2), the contact layer (9) having a layer thickness of at most 10 nm (3 nm; [0128]), wherein the contact layer (9) reduces diffusion of the material of a mirror layer (5 of silver; Fig. 2, [0231, 0162]) to the semiconductor layer sequence (2, the contact layer 9 as ZnO is one of the embodiments of the contact layer to reduce diffusion the material of the mirror layer as disclosed in claim 7 of the current application; [0128]); applying the mirror layer (5) directly onto the contact layer (9; Fig. 2), and applying a barrier layer (4, a barrier between 5 and 6; Fig. 2, [0230]) directly onto the mirror layer (5); wherein: the contact layer (9) comprises zinc or zinc oxide (zinc oxide; [0128]), the mirror layer (5) comprises silver ([0162]). 
Katz et al. do not teach the contact layer being used as a growth layer for the mirror layer and therefore influencing the grain size distribution and orientation of the mirror layer; and the barrier layer comprises a conductive metal nitride comprising one or more of Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, or TiN.
In the same field of endeavor of semiconductor manufacturing, Lee teaches the contact layer (15; Fig. 1; [0022]) being used as a growth layer for the mirror layer (16, 16 is sequentially deposited on 15; [0022]) and therefore influencing the grain size distribution and orientation of the mirror layer (16; the layer 16 of silver is directly deposited on the layer 15 and its grain size distribution and orientation would be affected the layer 15; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee and to grow the mirror layer directly on the contact layer as taught by Lee, because Katz et al. are silent about how the mirror layer is formed and Lee teaches that mirror layer is sequentially deposited on the contact layer ([0022] of Lee). 
In the same field of endeavor of semiconductor manufacturing, Hodota teaches the barrier layer (303/304/305/306; Fig. 2, [0121]) comprises a conductive metal nitride (TaN; [0125]) comprising one or more of Pt, Ni, TiW, Ti, Zn, Cr, Hf, V, Ru, Ta, TaN, or TiN (TaN; [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Hodota and to further include the conductive barrier layer of Hodota in the barrier layer of Katz et al., and directly on the reflective layer of Katz et al. as taught by Hodota (Fig. 2, [0120-0121]), because Hodota teaches that the conductive barrier layer directly deposited on the reflective layer of Ag can suppress diffusion of the Ag metal composing the reflective layer ([0120- 0121]).
Regarding claim 2, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9). 
Katz et al. do not teach the contact layer is used as a growth layer for the mirror layer.
In the same field of endeavor of semiconductor manufacturing, Lee teaches the contact layer (15; Fig. 1; [0022]) is used as a growth layer for the mirror layer (16, 16 is sequentially deposited on 15; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee and to grow the mirror layer directly on the contact layer as taught by Lee, because Katz et al. are silent about how the mirror layer is formed and Lee teaches that mirror layer is sequentially deposited on the contact layer ([0022] of Lee). 
Regarding claim 3, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9 of 3 nm, [0128]) is less than the layer thickness of the barrier layer (4 of 100 nm; [0160]). 
Regarding claim 4, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9 of 3 nm, [0128]) is less than the layer thickness of the barrier layer (4) at least by the factor 1/20 (4 of 100 nm, 1/20 of 100 nm is 5 nm; [0160]). 
Regarding claim 5, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9) ranges from 0.05 nm to 3 nm (3 nm; [0128]). 
Regarding claim 6, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises a transparent conductive oxide or a metal (ZnO, a transparent conductive oxide; [0128]). 
Regarding claim 7, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises zinc oxide (ZnO; [0128]). 
Regarding claim 8, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises zinc (zinc in ZnO; [0128]). 
Regarding claim 9, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) is configured as a surface-wide (see Fig. 2) monolayer (3nm, qualified as a monolayer as disclosed in page 5, lines 3-4 of the current application; [0128]).
Regarding claim 11, Katz et al. teach the method as claimed in claim 1, wherein the mirror layer (5) comprises a reflective metal (Ag; [0162]). 
Regarding claim 12, Katz et al. teach the method as claimed in claim 1, wherein the semiconductor layer sequence (2) comprises indium gallium nitride or gallium nitride (AlInGaN; [0150]). 
Regarding claim 13, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9), the mirror layer (5), and the barrier layer (4) form a mirror element (9/5/4, an element having the reflective layer); and wherein the mirror element (9/5/4) is configured as a p-terminal contact (the contact to the 2p; Fig. 2 in reference of Fig. 1) for contacting of the p-doped semiconductor layer (2p; see Fig. 2). 
Regarding claim 19, Katz et al. teach the method as claimed in claim 1, further comprising structuring the contact layer (9; Fig. 2).
Katz et al. do not teach structuring the contact layer after the contact layer is applied directly to the semiconductor layer sequence.
In the same field of endeavor of semiconductor manufacturing, Lee teaches structuring the contact layer (pattering the metal electrode which includes the contact layer 15; [0024-0025]) after the contact layer (15) is applied directly to the semiconductor layer sequence (12-14; Fig. 1, [0024-0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee by structuring the contact layer as taught by Lee, because Katz et al. are silent about how the patterned contact layer is formed and Lee teaches the patterned contact layer can be formed by deposition followed by pattering ([0024-0025] of Lee).
Regarding claim 20, Katz et al. teach the method as claimed in claim 20, wherein the structuring (9; Fig. 2).
Katz et al. do not teach the structuring occurs by etching, a photoresist mask, a wet chemical liftoff, or a combination thereof.
In the same field of endeavor of semiconductor manufacturing, Lee teaches the structuring (pattering the metal electrode which includes the contact layer 15; [0024-0025]) occurs by etching, a photoresist mask, a wet chemical liftoff, or a combination thereof (a lithography process which is commonly known using a photoresist mask as evident from [0019] of Chiou et al. (US 2013/0092955); [0024] of Lee)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee by structuring the contact layer as taught by Lee, because Katz et al. are silent about how the patterned contact layer is formed and Lee teaches the patterned contact layer can be formed using a lithography process ([0024-0025] of Lee).
Regarding claim 10, Katz et al. teach the method as claimed in claim 20, wherein the contact layer (9) is applied directly onto the p-doped semiconductor layer (2p; see Fig. 2 in reference of Fig. 1), the contact layer (9) being directly followed (interpreted as “come directly after in the order from the bottom to the top”) by the mirror layer (5; Fig. 2); and further comprising structuring the mirror layer (5) in the same manner as the contact layer (9; structuring in the same manner as a patterned layer; Fig. 2).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., Lee and Hodota as applied to claim 1 above, and further in view of Matsuura et al. (US 2014/0061701).
Regarding claim 15, Katz et al. teach wherein applying the contact layer (9).
Katz et al. do not teach applying the contact layer occurs by sputtering.
In the same field of endeavor of semiconductor manufacturing, Matsuura et al. teach applying the contact layer (zinc oxide layer; [0057]) occurs by sputtering ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al., Lee, Hodota, and Matsuura et al., and to use sputtering to fabricate the contact layer as taught by Matsuura et al., because Katz et al. teach the contact layer to be a ZnO layer ([0128]) but is silent about how to produce the ZnO layer, while Matsuura et al. teach that sputtering can be used to produce ZnO layer ([0057] of Matsuura et al.). 

Response to Arguments
Applicant’s amendments, filed 09/06/2022, overcome the rejections to claims 1-15 under 35 U.S.C. 112.  The rejections to claims 1-15 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/28/2022